Exhibit 10.1

 

Non-Employee Director Compensation Summary

 

Director Compensation

 

The following summarizes non-employee director compensation commencing with the
annual meeting of stockholders to be held on June 10, 2009:

 

Grant of Stock Options Upon Appointment.  Each newly elected non-employee
director will receive an option to purchase up to 30,000 shares of our common
stock upon appointment to the board of directors. These options will vest
quarterly over the three years following the grant date, subject to such
director’s continued service on the board of directors.

 

Grant of Additional Stock Options. Following each annual meeting of
stockholders, each non-employee director who served on our board of directors
during the previous fiscal year and who will continue to serve on the board of
directors following the annual meeting will be granted an option to purchase up
to 15,000 shares of common stock. These options vest quarterly over the year
following the grant date, subject to the non-employee director’s continued
service on the board of directors.

 

Payment of Retainer Fee; Reimbursement of Travel and Other Expenses.  In
addition to an option grant, each non-employee director will receive an annual
retainer of $30,000 for his or her service on the board of directors. Additional
amounts will be paid as follows:

 

Audit Committee Chairperson

 

$

17,000

Audit Committee Members (other than the Chairperson)

 

$

8,000

Compensation Committee Chairperson

 

$

12,000

Compensation Committee Members

 

$

6,000

Nominating and Corporate Governance Committee Chairperson

 

$

12,000

Nominating and Corporate Governance Committee Members

 

$

6,000

Science Committee Chairperson

 

$

10,000

Science Committee Members

 

$

7,500

Science Committee, Chairperson and Members

 

$

3,000 for each all day session attended (up to a maximum of $15,000 per year)
that is in addition to the standard quarterly meetings of the Scientific
Committee

 

All retainer amounts will be paid quarterly.  Non-employee directors will also
receive reimbursement for reasonable travel and other expenses in connection
with attending meetings of board of directors.

 

--------------------------------------------------------------------------------